DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Sturman fails to disclose a spool movable between three positions, in which each position provides a unique flow path because Sturman discloses a 2 position, 3 way valve and because when the spool is in a first position, there is flow between ports 24 and 26 and when the spool is in an intermediate displacement range fluid still flows between ports 24 and 26.
However, as noted in Applicant’s remarks, there is an intermediate displacement position between the first and second positions. Paragraph 0027 discloses a predetermined first displacement away from the first position being at about 0.015in which is different from the third position described as being 0.020in from the first position. This is an intermediate position which meets the claim limitations of a second position between the first and third position. Regarding the unique flow path, the flow in the first position between ports 24 and 26 is different from the flow in an intermediate position between ports 24 and 26 because the spool will be blocking more or less of the ports depending on the position.
Applicant alleges that Sturman does not disclose a valve where an electromagnetic actuator selectively chooses three different positions.
However, as discussed above, the three positions of Sturman include an intermediate position when the spool is moving from the first and third positions. The spool moves from the first to the third position (through the intermediate  / second position) due to the electromagnetic actuator. Therefore, 
Applicant alleges that Sturman fails to disclose a first spring adjacent a first end of a spool and a second spring adjacent a second end of the spool because the springs are concentric. 
However, the claim does not further define the ends of the spool. The claim does not require a first longitudinal end of the spool opposite a second longitudinal end of the spool. Therefore, even though the springs are concentric, they are also adjacent a first and a second end of the spool.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    574
    792
    media_image1.png
    Greyscale

Annotated Figure 1 from Sturman for claims 6, 13, and 17-20.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturman (U.S. 2004/0051066).
Regarding claim 1, Sturman discloses:
A control valve comprising:
a valve body (20, 39) including a valve bore and a plurality of ports, 22, 24, 26 (see paragraph 0019)
a spool (28) received within the valve bore and moveable between a first position defining a first port configuration, a second position defining a second port configuration, and a third position defining a third port configuration, wherein the second position is axially between the first position and the third position (see paragraphs 0020, 0025, and 0027)
an electromagnetic actuator (30) configured to provide an actuation force to selectively actuate the spool (28) between the first position, the second position, and the third position (see paragraphs 0021 and 0028)
a first spring (32) configured to provide a biasing force on the spool (28) that acts against the actuation force of the electromagnetic actuator 30 (see paragraphs 0022 and 0028)
a second spring (34) configured to selectively provide an additional biasing force on the spool (28) against the actuation force of the electromagnetic actuator (30) when the spool (28) actuates from the first position to the second position (see paragraphs 0023 and 0028)
wherein each of the first port configuration, the second port configuration, and the third port configuration is configured to provide a unique flow path between at least two of the plurality of ports (see paragraphs 0025-0027)
Regarding claim 2, Sturman discloses:
wherein the additional biasing force provided by the second spring (34) is configured to maintain the spool (28) in the second position over a predetermined range of actuation forces (see paragraph 0027)
Regarding claim 3, Sturman discloses:
wherein when the spool (28) is in the second position, the first spring (32) is compressed and the second spring (34) is engaged, thereby allowing the first spring (32) and the second spring (34) to provide a combined spring force (see paragraph 0028)
Regarding claim 4, Sturman discloses:
wherein when the spool (28) is in the third position, the first spring (32) and the second spring (34) are each compressed (see paragraph 0028)
Regarding claim 5, Sturman discloses:
wherein the first spring (32) and the second spring (34) are both arranged adjacent to a first end (when viewed in Figure 1, on the left end of the spool) or a second end of the spool 28 (see Figure 1)
Regarding claim 6, Sturman discloses:
wherein the first spring (32) is arranged adjacent to a first end (see annotated figure above) of the spool (28) and the second spring (34) is arranged adjacent to a second end (see annotated figure above) of the spool (28) opposite to the first end (see annotated figure above)
Further regarding this limitation, as seen in the annotated figure above, both springs are adjacent to the first and second ends of the spool. The claim does not require the springs to be on opposite longitudinal ends.
Regarding claim 7, Sturman discloses:
wherein the first spring (32) and the second spring (34) are arranged on opposing sides of a first end (left side) of the spool 28
Further regarding this limitation, both of the springs surround the spool and therefore are arranged on opposing sides of the first end of the spool.
Regarding claim 8, Sturman discloses:
wherein the biasing force of the first spring (32) and the additional biasing force of the second spring (34) combine to provide a combined biasing force on the spool (28) that is configured to provide a step-change in magnitude when the spool (28) is actuated from the first position to the second position (see paragraph 0028)
Further regarding this limitation, as discussed in paragraph 0028, when the spool is in the partial (second) position the additional biasing force of the second spring 34 is combined with the force of the first spring 32. This is seen as a step-change in magnitude as it is an increase in force.
Regarding claim 9, Sturman discloses:
wherein the first spring (32) is coupled between the spool (28) and the valve body 20, 39 (see Figure 1)
Regarding claim 10, Sturman discloses:
A control valve comprising:
a valve body (20, 39) including a valve bore extending therethrough and a plurality of ports 22, 24,26 (see paragraph 0019)
a spool (28) received within the valve bore and moveable between one or more end positions and an intermediate position positioned axially between the one or more end positions, wherein each of the one or more end positions and the intermediate position defines a unique port configuration to provide a flow path between at least two of the plurality of ports 22, 24, 26 (see paragraphs 0020, 0025, 0027, and 0028)
an electromagnetic actuator (30) configured to selectively provide an actuation force to actuate the spool (28) between the one or more end positions and the intermediate position (see paragraphs 0021 and 0028)
a first spring (32) and a second spring (34) configured to provide a combined spring force on the spool (28) in a direction that opposes the actuation force of the electromagnetic actuator (30), wherein the combined spring force is configured to provide a step-change in magnitude when the spool (28) is actuated to the intermediate position from one of the one or more end positions (see paragraphs 0022, 0023, 0028)
Further regarding this limitation, as discussed in paragraph 0028, when the spool is in the partial (second) position the additional biasing force of the second spring 34 is combined with the force of the first spring 32. This is seen as a step-change in magnitude as it is an increase in force.
Regarding claim 11, Sturman discloses:
wherein the step-change in the combined spring force is configured to maintain the spool (28) in the intermediate position over a predetermined range of actuation forces (see paragraph 0027)
Regarding claim 12, Sturman discloses:
wherein when the spool (28) is in the intermediate position, the first spring (32) is compressed and the second spring (34) is engaged, thereby providing the step-change in magnitude by the combined spring force (see paragraph 0028)
Further regarding this limitation, as discussed in paragraph 0028, when the spool is in the partial (second) position the additional biasing force of the second spring 34 is combined with the force of the first spring 32. This is seen as a step-change in magnitude as it is an increase in force.
Regarding claim 13, Sturman discloses:
wherein the first spring (32) and the second spring (34) are arranged on opposing ends (see annotated figure above) of the valve body 20, 39
Further regarding this limitation, as seen in the annotated figure above, both springs are adjacent first and second ends of the spool and therefore are arranged on opposing ends of the valve body. The claim does not require the springs to be on opposite longitudinal ends.
Regarding claim 14, Sturman discloses:
wherein the first spring (32) and the second spring (34) are both arranged adjacent to a first end (left end as viewed in Figure 1) or a second end of the spool 28 (see Figure 1)
Regarding claim 15, Sturman discloses:
wherein the first spring (32) and the second spring (34) are arranged on opposing sides of a first end (left end as seen in Figure 1) of the spool 28
Further regarding this limitation, both springs are adjacent the first (left) end of the spool and therefore are arranged on opposing sides of the first (left end) of the spool.
Regarding claim 16, Sturman discloses:
wherein the first spring (32) is coupled between the spool (28) and the valve body 20, 39 (see Figure 1)
Regarding claim 17, Sturman discloses:
A control valve comprising:
a valve body (20, 39) including a valve bore and a plurality of ports 22, 24, 26
a spool (28) slidably received within the valve bore and moveable between a first position, a second position, and a third position, wherein the second position is axially between the first position and the third position (see paragraphs 0020, 0025, 0027, and 0028)
an electromagnetic actuator (30) configured to provide an actuation force to selective actuate the spool (28) between the first position, the second position, and the third position (see paragraphs 0021 and 0028)
a first spring (32) coupled between the spool (28) and the valve body (20, 39) adjacent to a first end (see annotated figure above) of the spool 28 (see paragraphs 0022 and 0028)
Further regarding this limitation, as seen in the annotated figure above, both springs are adjacent to the first and second ends of the spool. The claim does not require the springs to be on opposite longitudinal ends.
a second spring (34) arranged adjacent to a second end (see annotated figure above) of the spool (28), wherein the first spring (32) and the second spring (34) are configured to provide a combined spring force on the spool (28) in a direction that opposes the actuation force of the electromagnetic actuator (30), and wherein the combined spring force is configured to increase in response to the spool (28) engaging the second spring (34) when the spool (28) is actuated from the first position to the second position (see paragraphs 0025-0028)

Regarding claim 18, Sturman discloses:
wherein the increase in the combined spring force provided by the second spring (34) is configured to maintain the spool (28) in the second position over a predetermined range of actuation forces (see paragraph 0027)
Regarding claim 19, Sturman discloses:
wherein the increase in the combined spring force defines a step-change increase
Further regarding this limitation, as discussed in paragraph 0028, when the spool is in the partial (second) position the additional biasing force of the second spring 34 is combined with the force of the first spring 32. This is seen as a step-change in magnitude as it is an increase in force.
Regarding claim 20, Sturman discloses:
wherein each of the first position, the second position, and the third position defines a unique port configuration to provide a flow path between at least two of the plurality of ports 22, 24, 26 (see paragraph 0028)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753